   Case 20-03190-sgj Doc 179 Filed 05/16/21          Entered 05/16/21 23:35:48        Page 1 of 4




The following constitutes the ruling of the court and has the force and effect therein described.




Signed May 14, 2021
______________________________________________________________________




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

     In re:                            §                               Case No. 19-34054
                                       §
     HIGHLAND CAPITAL MANAGEMENT, L.P. §                               Chapter 11
                                       §
         Debtor.                       §

                                        §
     HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                        §
         Plaintiff.                     §
                                        §
     v.                                 §
                                        §                              Adversary No. 20-03190
     JAMES D. DONDERO,                  §
                                        §
         Defendant.                     §

          ORDER DENYING DEFENDANT’S EMERGENCY MOTION TO STAY
     PROCEEDINGS PENDING RESOLUTION OF DEFENDANT’S PETITION FOR WRIT
     OF MANDAMUS OR, ALTERNATIVELY, MOTION TO CONTINUE TRIAL SETTING

              On May 10, 2021, the Court conducted a hearing to consider the Defendant’s Emergency


     ORDER DENYING DEFENDANT’S EMERGENCY MOTION TO STAY PROCEEDINGS PENDING
     RESOLUTION OF DEFENDANT’S PETITION FOR WRIT OF
     MANDAMUS OR, ALTERNATIVELY, MOTION TO CONTINUE TRIAL SETTING                            PAGE 1
Case 20-03190-sgj Doc 179 Filed 05/16/21                       Entered 05/16/21 23:35:48               Page 2 of 4



  Motion to Stay Proceedings Pending Resolution of Defendant’s Petition for Writ of Mandamus or,

  Alternatively, Motion to Continue Trial Setting (the “Motion”) 1 filed by Defendant James Dondero

  (“Dondero”). Upon consideration of the Motion, the pleadings on file with the Court, the

  arguments of counsel and the record in this case, the Court finds that the Motion should be denied

  for the reasons stated on the record during the hearing. Accordingly, it is hereby ordered as follows:

             1. The Motion is DENIED.

                                               ###END OF ORDER###




  1
      Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Motion.

  ORDER DENYING DEFENDANT’S EMERGENCY MOTION TO STAY PROCEEDINGS PENDING
  RESOLUTION OF DEFENDANT’S PETITION FOR WRIT OF
  MANDAMUS OR, ALTERNATIVELY, MOTION TO CONTINUE TRIAL SETTING                                                 PAGE 2
           Case 20-03190-sgj Doc 179 Filed 05/16/21                                   Entered 05/16/21 23:35:48                        Page 3 of 4
                                                              United States Bankruptcy Court
                                                                Northern District of Texas
Highland Capital Management, L.P.,
      Plaintiff                                                                                                        Adv. Proc. No. 20-03190-sgj
Dondero,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0539-3                                                  User: mmathews                                                              Page 1 of 2
Date Rcvd: May 14, 2021                                               Form ID: pdf023                                                            Total Noticed: 4
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 16, 2021:
Recip ID                 Recipient Name and Address
ust                    + Cheryl Wilcoxson, US Trustee, 1100 Commerce St., Ste. 976, Dallas, TX 75242-0996

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion06.ty.ecf@usdoj.gov
                                                                                        May 14 2021 21:36:00      US Trustee, Office of the U.S. Trustee, 110 N.
                                                                                                                  College Ave., Suite 300, Tyler, TX 75702-7231
ust                    + Email/Text: ustpregion07.hu.ecf@usdoj.gov
                                                                                        May 14 2021 21:36:00      US Trustee, Office of the US Trustee, 515 Rusk
                                                                                                                  Ave, Ste 3516, Houston, TX 77002-2604
ust                    + Email/Text: ustpregion06.da.ecf@usdoj.gov
                                                                                        May 14 2021 21:36:00      United States Trustee, 1100 Commerce Street,
                                                                                                                  Room 976, Dallas, TX 75242-0996

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
ust                            Sandra Nixon, U.S. Trustee
ust                            mario zavala
ust              *+            US Trustee, Office of the U.S. Trustee, 110 N. College Ave., Suite 300, Tyler, TX 75702-7231

TOTAL: 2 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 16, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
           Case 20-03190-sgj Doc 179 Filed 05/16/21                              Entered 05/16/21 23:35:48                      Page 4 of 4
District/off: 0539-3                                             User: mmathews                                                         Page 2 of 2
Date Rcvd: May 14, 2021                                          Form ID: pdf023                                                       Total Noticed: 4
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 14, 2021 at the address(es) listed below:
Name                            Email Address
Bryan C. Assink
                                on behalf of Defendant James D. Dondero bryan.assink@bondsellis.com

John Y. Bonds, III
                                on behalf of Defendant James D. Dondero john@bondsellis.com

Juliana Hoffman
                                on behalf of Creditor Committee Official Committee of Unsecured Creditors jhoffman@sidley.com
                                txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com

Matthew A. Clemente
                                on behalf of Creditor Committee Official Committee of Unsecured Creditors mclemente@sidley.com
                                matthew-clemente-8764@ecf.pacerpro.com;efilingnotice@sidley.com;ebromagen@sidley.com;alyssa.russell@sidley.com;dtwom
                                ey@sidley.com

Melissa S. Hayward
                                on behalf of Plaintiff Highland Capital Management L.P. MHayward@HaywardFirm.com, mholmes@HaywardFirm.com

Paige Holden Montgomery
                                on behalf of Creditor Committee Official Committee of Unsecured Creditors pmontgomery@sidley.com
                                txefilingnotice@sidley.com;paige-montgomery-7756@ecf.pacerpro.com;crognes@sidley.com;ebromagen@sidley.com;efilingnoti
                                ce@sidley.com

Zachery Z. Annable
                                on behalf of Plaintiff Highland Capital Management L.P. zannable@haywardfirm.com


TOTAL: 7
